UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7061



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL ANTWAN MELVIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-99-157, CA-00-1133-1)


Submitted:   September 5, 2002        Decided:    September 17, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Antwan Melvin, Appellant Pro Se.    Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel    Antwan   Melvin     appeals     the   district   court’s   order

dismissing    some   claims   in    his   28   U.S.C.    §   2255   motion   but

permitting one claim of ineffective assistance of counsel to

proceed.     We dismiss the appeal for lack of jurisdiction because

the order is not appealable.        This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order here appealed is neither a final order nor

an appealable interlocutory or collateral order as to all of

Melvin’s claims.

     We dismiss the appeal as interlocutory, and deny a certificate

of appealability. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                     DISMISSED




                                      2